DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed on September 29, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to claims 1-20 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “contract formation and monitoring of contract compliance” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “contract formation and monitoring of contract compliance” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a system, which is a statutory category of invention, and
Claim 11 is directed to a method, which is a statutory category of invention.
Step 2a: 
While claims 1 and 11 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “contract formation and monitoring of contract compliance” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “initiating a contract process or negotiation between parties.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 11 recites: initiating contracting process…, receiving one or more orders of rights…, identifying an aggregate set of orders…, accessing contract application… and generating a final contract…, These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
initiating contracting process…, receiving one or more orders of rights…, identifying an aggregate set of orders…, accessing contract application… and generating a final contract….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “network communication”, “memory component”, “analytics engine”, merely uses a computer as a tool to perform the abstract idea. The use of “network communication”, “memory component”, “analytics engine”, does no more than generally link the abstract idea to a particular field of use, the use of “network communication”, “memory component”, “analytics engine”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “network communication”, “memory component”, “analytics engine”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “network communication”, “memory component”, “analytics engine”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “contract negotiation and formation and monitoring of compliance of contract terms” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10 and 12-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-10 and 12-20 merely extend the abstract idea of claims 1 and 11 by describing the use of computer device or processor to initiating contracting process…, receiving one or more orders of rights…, identifying an aggregate set of orders…, accessing contract application… and generating a final contract…, and only serve to add additional layers of abstraction to the abstract idea of claims 1, 19 and 29. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al (hereinafter “Hunn”) U.S. Patent Application Publication No. 2018/0315141 A1 in view of Ginter et al  (hereinafter “Ginter”) U.S. Patent Application Publication No. 2004/0133793 A1.

As per claims 1 and 11, Hunn discloses a system that implements a contract analytics tool, the system comprising: 
a portal that interfaces with user within a line of business via a network communication (see fig. 1); 
a memory component that stores data relating to a plurality of contracts associated with the line of business (see fig. 4, which discloses contract 1…,  contract 2….; contract 3…; contract 4…); and 
an analytics engine that comprises a computer processor and is coupled to the memory component and the portal; the computer processor is further configured to: 
initiate, via the portal, a contracting process (see fig. 5C, which discloses acquiring contract related data…, making contract related data accessible”); 
receive, via an electronic communication, one or more orders of rights for the line of business, wherein the one or more orders of rights relate to digital rights management (DRM) (0003, which discloses that “Contracts are typically made of up numerous distinct clauses that establish basic information and contain the parties' rights and obligations.”; 0026); 
identify, via the analytics engine, an aggregate set of orders across multiple lines of business for a contract negotiation process (0043, which discloses that “Yet another potential benefit is that the system and method enables data that relates to a contract to be aggregated and analyzed. For example, supply chain data stored and/or financial transaction data on blockchain/distributed ledger, inventory data, and sales contract state may be combined together to provide contextualized and more valuable analysis as to: (a) contractual state; and (b) enterprise data (e.g. average cost, anticipated delivery date).”; 0046); 
wherein the aggregate set of orders comprises: the one or more orders of rights, applications that are impacted by the one or more orders of rights, and a tier of importance for each of the one or more orders of rights (0050, which discloses that “Each new log entry results in a new Merkle root hash that represents the current state of the contract lifecycle (i.e., the aggregate of all entries in the log). Objects added to the data structure may represent any data about the state of the contract. FIG. 10 provides an example in which two objects are added in each entry (e.g., an object referencing the log entry and an object referencing the party signatures for that object).”);
access, via a contract application, a final contract (0060, which discloses that “The contract management platform preferably enables users to manage the entire contract management lifecycle from drafting and negotiation through to management, renewal, and analysis as shown in FIG. 15. The contract management platform is preferably accessible by permissioned user access. Data may be accessible via desktop-based applications, API, smartphone applications, or other appropriate means.”); and 
provide, via the portal, a visualization of the final contract within a tree structure that identifies parent and child contract relationships, applies corporate mapping for the multiple lines of business and provides search functionality based on key contract terms (0060, which discloses that “In a preferred embodiment, the of data visualization may be comprise of (but are not limited to): contract dashboards, aggregate dashboards, display feeds, notification engine, graph visualizations, blockchain/distributed ledger specific parser display, transaction and event (e.g. on-chain transactions performed by or pertaining a data-driven contract) feeds, data aggregated from external sources linked to a contract or corpus of contracts, “live”-stats, embedded indicators/icons, and/or suggestions.”);
wherein the tree structure is editable by a user interaction by an authorized user (0060, which discloses that “At least some of the data visualization is preferably interactive; enabling a user to modify visualizations. In a preferred embodiment, a data visualization application forms a component of a multi-tenant cloud-based platform.”);
Alternatively Ginter discloses the method comprising:
receive, via an electronic communication, one or more orders of rights for the line of business, wherein the one or more orders of rights relate to digital rights management (DRM) (2066, which discloses that “For example, if a user initiates a request to distribute permission to use a certain object from a desktop computer to a notebook computer, one of the administrative events generated may be to create a copy of a permissions record that corresponds to the object.”); 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Hunn and incorporate a system further comprising: receive, via an electronic communication, one or more orders of rights for the line of business, wherein the one or more orders of rights relate to digital rights management (DRM) in view of the teachings of Ginter in order to facilitate contract formation and compliance.

As per claim 2 and 12, Hunn and Ginter further discloses the system, wherein the contracting process relates to one or more market data contracts (Hunn: 0035; see Ginter: fig. 76A and 76B).

As per claims 3 and 13, Hunn and Ginter further discloses the system, wherein the computer processor is further configured to: 
receive, via the portal, one or more rights request (Hunn: 0060; Ginter: 1974); and 
compare, via the analytics engine, the one or more rights request to the final contract (Hunn: 0060; Ginter: 1974).

As per claims 4 and 14, Hunn and Ginter further discloses the system, wherein responsive to the one or more rights request, a corresponding Open Digital Rights Language (ODRL) is automatically generated (Hunn: 0034; Ginter: 0411; 1226; 1227).

As per claims 5 and 15, Hunn and Ginter further discloses the system, wherein responsive to the step of compare, identify one or more differences between the one or more rights request and the final contract and graphically displaying the one or more differences (Hunn: 0060; see Ginter: fig. 80 and associated text; see fig. 81 and associated text).

As per claims 6 and 16, Hunn and Ginter and Schaefer further discloses the system, wherein the visualization comprises a corresponding expiration calendar that indicates when the contract is scheduled to expire (Hunn: 0037; 0038; Ginter: 1160; Schaefer: 0084; 0085).

As per claims 7 and 17, Hunn and Ginter further discloses the system, wherein the computer processor is further configured to perform the steps of:
automatically generating an audit trail of the contracting process (Hunn: 0050; 0090; Ginter: 0286; 1036; 1099).

As per claims 8 and 18, Hunn and Ginter further discloses the system, wherein the search functionality comprises an ability to search by one or more contract rights and to determine whether the one or more contract rights are consistent with the final contract (Hunn: 0037; 0103; Ginter: 0174; 0222; 1907).

As per claims 9 and 19, Hunn and Ginter further discloses the system, wherein the visualization supports digital rights management (DRM) features that generate a set of computer readable rights that describe characteristics of the final contract (Hunn: 0003; see Ginter: figs. 80, 81 and 82 and associated text).

As per claims 10 and 20, Hunn further discloses the system, wherein the tree structure is editable by a user interaction by an authorized user (0060).


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 4, 2022